DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species I: Figs. 1-2
Species II: Fig. 3
Species III: Figs. 5-6
Species IV: Fig. 7
Species V: Fig. 8
Species VI: Fig. 9
Species VII: Figs. 10-11
Species VIII: Fig. 12
Species IX: Fig. 13
The species are independent or distinct because the figures to the different species mutually exclusive characteristics of such species:
Species I: Figs. 1-2 shows and discloses the embodiment in Paragraphs [0054]-[0068].
Species II: Fig. 3 shows the inductor structure 1a further includes a protection layer 60. The protection layer 60 may cover the isolation structure 30 and the ferromagnetism structure 40 to protect the isolation structure 30 and the ferromagnetism structure 40. The protection layer 60 may be a passivation layer such as epoxy or polymer liquid or film. Alternatively, the protection layer 60 may be solder mask liquid or dry-film.
Species III: Figs. 5-6 shows the different configurations of the coil structure 20a, the isolation structure 30a and the ferromagnetism structure 40a. The inductor structure 1c includes a base 10a, the coil structure 20a, the isolation structure 30a, at least a ferromagnetism structure 40a, at least one via structure 50, a plurality of bumps 51a, a plurality of external connectors 52a and a protection layer 60a. In some embodiments, the inductor structure 1c may be an inductor structure with vertical spiral coils.
Species IV: Fig. 7 shows the different shape of the ferromagnetism structure 40a. In some embodiments, the ferromagnetism structure 40a may have a cross-section in a V-shape.
Species V: Fig. 8 shows the second coil layer 22a of the coil structure 20a, the fourth isolation layer 36 of the isolation structure 30a and the second taper portion 42 of the ferromagnetism structure 40a are omitted. In some embodiments, the protruding portion 46 may be disposed on and connected to the first taper portion 41.
Species VI: Fig. 9 shows the inductor structure if is an upper and lower symmetrical structure. That is, the coil structure 20a, the isolation structure 30a, the ferromagnetism structure 40a, the via structure 50, the bumps 51a and the external connectors 52a may be formed on the upper surface 11a and a lower surface 12a of the base 10a.
Species VII: Figs. 10-11 shows the different structures of the coil structure 20b, the isolation structure 30b and the ferromagnetism structure 40b. The inductor structure 1g includes a base 10b, the coil structure 20b, the isolation structure 30b, at least a ferromagnetism structure 40b, a plurality of bumps 51b, a plurality of external connectors 52b and a protection layer 60b. In some embodiments, the inductor structure 1g may be a flexible inductor structure.
Species VIII: Fig. 12 shows the shape of the ferromagnetism structure 40b, and the third isolation layer 34b of the isolation structure 30b and the third vias 49 of the via portions 44 are omitted. In some embodiments, the protruding portion 472 of the first via 47 and the protruding portion 482 of the second via 48 may be in a level-shape. In addition, the upper portion 45 may be disposed on the second isolation layer 32b of the isolation structure 30b and connected to the second vias 48 of the via portions 44.
Species IX: Fig. 13 shows the inductor structure 1i further includes a flexible substrate 70. In some embodiments, the external connectors 52b may be electrically connected to the flexible substrate 70.
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none of the claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
The species of patentably indistinct species require a different field of search (for example, searching different classifications, classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837